NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as filed on 11/22/2019, and as amended in accordance with the examiner’s amendment, see below, are allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Dallmann (Registration Number 55096) on 03/09/2021.
The application has been amended as follows:
Claim 1, line 5: amended “a drive train system;” to ---a drive train system having an adjustable weighted resistance fan;---.
Claim 2, lines 16-17: amended “a plurality of shafts, and an adjustable weighted resistance fan” to ---and a plurality of shafts---.
Claim 7, line 14: amended “an electronic encoder” to ---one electronic encoder from the plurality of electronic encoders is---.
Specification, Page 3, line 5: removed “isometric or”.
Specification, Page 3, line 9: amended “isometric” to ---isokinetic---.
Specification, Page 3, line 10: amended “isometric” to ---isokinetic---.
Specification, Page 3, line 16: 
Specification, Page 3, line 20: amended “isometric” to ---isokinetic---.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1 and 16, the closest prior art US 4511137 A (Jones) fails to teach or render obvious the single arm workout body conditioning machine in combination with all of the elements and structural and functional relationships as claimed and further including a drive chain system having an adjustable weighted resistance fan.
The prior art of record teaches a weight stack with a cam system, which are not considered equivalent to applicant’s invention. It would not be obvious for one skilled in the art at the time of filing of the invention to modify the weight stack to be an adjustable weighted fan without significant modification of the structure and function of Jones and without improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784           

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784